Case 7:19-cr-00771-VB Document 48 Filed 12/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF NEW YORK
tee ee ee ae ee ee ee ee ee et ns se oe x
UNITED STATES OF AMERICA,
ORDER
V.
; 19 CR 771 (VB)
HAKIM ANDERSON, 13 CR 625 (VB)
Defendant. :
--- ---- Xx
The Court has been advised that defendant intends to enter a guilty plea in this matter,

and the Court is prepared to make the necessary CARES Act findings so that guilty plea
proceeding can be conducted remotely. (Docs. ##45, 47).

Accordingly, a change of plea hearing is scheduled for January 25, 2021 at 9:00 a.m.
The Court expects to conduct the hearing by telephone conference call, provided that defendant
waives his right to be physically present and consents to appear by telephone after consultation
with counsel. Defense counsel previously advised the Court that her client consents to proceed
by videoconference. However, as the Court has explained, the Orange County Correctional
Facility, where defendant is housed, does not have videoconferencing capability.

Thus, by no later than January 4, 2021, defense counsel shall advise the Court in writing
as to whether her client waives his right to be physically present and consents to proceed by
telephone.

At the time of the scheduled hearing, all counsel and defendant shall attend by calling the
following number and entering the access code when requested: |

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

The trial date of January 19, 2021, as well as all pretrial deadlines and the conference
scheduled for January 13, 2021 (Doc. #39) are CANCELLED.

Dated: December 23, 2020
White Plains, NY

 

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
